Name: Council Decision (EU) 2019/836 of 13 May 2019 on the conclusion of the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Ã¢ EurodacÃ¢ for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes
 Type: Decision
 Subject Matter: cooperation policy;  natural and applied sciences;  international affairs;  international law;  European Union law;  Europe;  European construction;  information technology and data processing
 Date Published: 2019-05-24

 24.5.2019 EN Official Journal of the European Union L 138/3 COUNCIL DECISION (EU) 2019/836 of 13 May 2019 on the conclusion of the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 87(2) and point (a) of the first subparagraph of Article 88(2), in conjunction with point (a) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2019/395 (2), the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes (the Protocol) was signed on 27 March 2019, subject to its conclusion at a later date. (2) In order to support and strengthen police cooperation between the competent authorities of the Member States and those of Denmark for the purpose of prevention, detection and investigation of terrorist offences and other serious criminal offences, the involvement of the Union is required to enable Denmark to participate in the law-enforcement-related aspects of Eurodac. (3) The Protocol should be approved. (4) The United Kingdom and Ireland are bound by Regulation (EU) No 603/2013 of the European Parliament and of the Council (3) and are therefore taking part in the adoption of this Decision. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes is hereby approved on behalf of the Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 4(2) of the Protocol. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 May 2019. For the Council The President F. MOGHERINI (1) Consent of 17 April 2019 (not yet published in the Official Journal). (2) Council Decision (EU) 2019/395 of 7 March 2019 on the signing, on behalf of the European Union, of the Protocol to the Agreement between the European Community and the Kingdom of Denmark on the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in Denmark or any other Member State of the European Union and Eurodac for the comparison of fingerprints for the effective application of the Dublin Convention regarding access to Eurodac for law enforcement purposes (OJ L 71, 13.3.2019, p. 9). (3) Regulation (EU) No 603/2013 of the European Parliament and of the Council of 26 June 2013 on the establishment of Eurodac for the comparison of fingerprints for the effective application of Regulation (EU) No 604/2013 establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection lodged in one of the Member States by a third-country national or a stateless person and on requests for the comparison with Eurodac data by Member States' law enforcement authorities and Europol for law enforcement purposes, and amending Regulation (EU) No 1077/2011 establishing a European Agency for the operational management of large-scale IT systems in the area of freedom, security and justice (OJ L 180, 29.6.2013, p. 1).